DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 recites the limitation "said program product" in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffels et al (US 2012/0123666 hereinafter “Stoffels”) in view of Raby et al (US 2014/0037235 hereinafter “Raby”) and Medda (US 2015/0260056).

In regards to claim 1:
	Stoffels teaches an engine system for a vehicle, comprising, an internal combustion engine, a lubrication system, a first lubrication pump (212) arranged to supply lubricant to said lubrication system, wherein said first lubrication pump is configured to be powered by an auxiliary power source (216), wherein said lubrication system is further arranged to supply lubricant to at least one auxiliary component of said engine system which requires to be lubricated when in use, wherein the auxiliary component is a turbocharger and the cutting off of lubricant to the turbocharger during an engine off (Paragraph [0051]).

 Raby teaches a lubrication system that is configured lubricate a sliding bearing and to maintain a certain level of pressure in the lubrication system to the sliding bearing during an engine off in order to provide lubrication to the bearing during a subsequent engine start up (Paragraph [0022]). 
	Medda teaches a valve (17) to selectively shut off lubricant supply to a turbocharger when the engine is off in order to control the flow of lubricant supply to the turbocharger.
	It would have been obvious to one of ordinary skill in the art to lubricate a sliding bearing and maintain pressure to the sliding bearing in order to prep the sliding bearing for an eventual engine start up, so that the bearing is well lubricated.  It would have further been obvious to one of ordinary skill in the art to control the supply of lubricant during an engine off with a valve in order to easily control the flow of lubricant.  The usage of valves are known in the art and it would have been obvious to one of ordinary skill to add a level of control to the flow of lubricant with a valve.

In regards to claim 3:
Medda teaches wherein said at least one auxiliary component comprises a dynamic sealing for avoiding lubricant leakage when said at least one auxiliary component is running (Paragraph [0030]).


Stoffels teaches wherein said first lubrication pump is an electrically powered pump (Paragraph [0034]).

In regards to claim 5:
Stoffels teaches wherein said auxiliary power source is at least one electrical storage system, such as a battery (Paragraph [0034]).

In regards to claim 7:
Stoffel teaches the engine system is a hybrid engine system and the hybrid system comprising an additional traction motor for propelling said vehicle, such as an electrical motor (Paragraph [0054]).

In regards to claim 8:
Stoffel teaches further comprising an automatic start/stop system for temporarily turning off and restarting said internal combustion engine during use of said vehicle (Paragraph [0008]).

In regards to claim 9:
Stoffels teaches wherein said first lubrication pump is fluidly connected to a lubricant reservoir (210).



Stoffels teaches a vehicle comprising the engine system (Paragraph [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 1 above, and further in view of Matsuo et al (US 2010/0229824 hereinafter “Matsuo”).

In regards to claim 6:
Stoffel does not teach a second lubrication pump for supplying lubricant to said lubrication system, said second lubrication pump being configured to be powered by power transferred directly from a cranking motion by the internal combustion engine’s crankshaft.
Matsuo teaches a second lubrication pump for supplying lubricant to said lubrication system, said second lubrication pump being configured to be powered by power transferred directly from a cranking motion by the internal combustion engine’s crankshaft in order to pump additional lubricant.
It would have been obvious to one of ordinary skill in the art to have a second lubrication pump in order to pump additional lubricant.  The pump being driven by the crankshaft is known in the art wherein during operation of the engine, the crankshaft will rotate and a pump can syphon a fraction of that rotational energy to operate the pump.  Furthermore the duplication of parts is not inventive and adding a second lubricant pump to perform the duties of a lubricant pump which is to pump lubricant would have been obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 10 above, and further in view of Apostilides (US 2014/0297045).

In regards to claim 11:
Stoffel does not teach said vehicle is any one of a truck, a bus and a construction equipment vehicle.
Apostilides teaches an engine vehicle that is a construction equipment vehicle in order to perform construction work (Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art to recite the vehicle to be a construction equipment vehicle, wherein it is known in the art that engines are used in various ways.  Wherein using engines to perform mechanical work provides a large amount of assistance when compared to manual labor using human or animal strength.  

Claims 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel as applied to claim 1 above and further in view of Hemphill (US 2014/0290406).

In regards to claim 12:
	Raby teaches the pressurizing of the lubrication system when the engine is turned off and Medda teaches the valve to close when the engine is turned off.
	Raby does not teach the pressurizing done by a pump.

	It would have been obvious to one of ordinary skill in the art to use a pump to provide the pressure wherein pumps are known in the art to provide pressure to a fluid.  Wherein although Raby teaches the usage of a valve to contain pressure, that pressure is originating from a fluid pump.
	
In regards to claim 13:
Medda teaches that a rotation speed of said at least one auxiliary component has decreased to a predetermined rotation speed threshold value before said at least one valve is closed (Paragraph [0026]).

In regards to claim 14:
Medda teaches the at least one valve when said internal combustion engine is started.

In regards to claim 16:
Stoffel teaches wherein said internal combustion engine is turned off by an automatic start/stop system of said engine system (Paragraph [0008]).




Stoffel teaches a control unit (12) for controlling lubricant supply to at least one auxiliary component of an engine system for a vehicle.

In regards to claim 18:
Stoffel teaches a computer program comprising program code means for performing steps and wherein said program is run on a computer (Paragraph [0033]).

In regards to claim 19:
Stoffel teaches a computer readable medium (110) carrying a computer program comprising program code means for performing steps and wherein a program product is run on a control unit (12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747